COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Germain Lawon Davis v. The State of Texas

Appellate case number:    01-13-00947-CR

Trial court case number: 1330760

Trial court:              182nd District Court of Harris County

        Appellant’s brief was filed on May 7, 2014 and the State’s brief was originally due on
June 6, 2014. On June 4, 2014, we granted the State’s first request for an extension of time and
extended the deadline to file the State’s brief to July 7, 2014. On July 7, 2014, we granted the
State’s second extension request and extended the deadline to August 7, 2014 with no further
extensions absent extraordinary circumstances. On August 8, 2014, we granted the State’s third
extension request and extended the deadline to September 8, 2014 with no further extensions.
On September 15, 2014, the State filed a motion requesting a fourth extension of time to
September 22, 2014. The State’s brief was not filed by the latest deadline request by the State
and, as of the date of this order, the brief has not been filed.
       The State’s request for a fourth extension of time to file its brief is DENIED. This case is
now at issue and eligible for submission and consideration without a brief by the State.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: September 30, 2014